DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hetrick et al US 2013/0029813.
Regarding claim 19, Hetrick discloses a no choke, control harness comprising: a main harness strap (11) comprising a first end, a second end opposite the first end, and a midpoint, the main harness strap defining a lateral orientation and configured for draping across the withers of a quadruped; a first leg loop (17a) releasably linked to the first end of the main harness strap, extending in a first lateral direction from the first end, configured for positioning around a first foreleg of the quadruped, and configured to slide (at 100a) from the first end of the main harness strap toward the midpoint of the harness strap; a second leg loop (17b) releasably linked to the second end of the main harness strap, extending in a second lateral direction opposite the first lateral direction, configured for positioning around a second foreleg of the quadruped, and configured to slide (at 100b) from the second end of the main harness strap toward the midpoint 
Regarding claim 20, Hetrick further discloses the first leg loop is releasably linked to the main harness strap with a buckle (100a).

Allowable Subject Matter
Claims 21-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter::
Spletzer US 6,039,677 discloses a no choke control harness comprising a main harness strap and first and second loops. Spletzer does not teach the combination of the claimed choke control harness with configured to slide from an end of the main strap to a midpoint of that strap, with a leach attachment coupled to a midpoint of the main strap.

Response to Arguments
Applicant’s arguments, filed 11/24/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 7, and 8 under Spletzer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hetrick.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642